Citation Nr: 1133753	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-31 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 31, 2008, for the grant of service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980 and from February 1981 to April 1990, with additional service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a right knee disability and assigned a 100 percent rating, effective March 31, 2008, and a 10 percent rating, effective June 1, 2008.  In August 2008, the Veteran disagreed with the effective date assigned.  The RO denied his claim for an earlier effective date in a September 2008 rating decision, which the Veteran subsequently appealed.  In July 2011, the Veteran testified before the Board.  


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a right knee disability was filed at the RO on March 8, 1991.  That claim was denied in a June 1991 rating decision.  The Veteran did not appeal that decision, nor has he filed a claim for revision of the June 1991 denial of service connection based upon clear and unmistakable error (CUE), and the decision became final.

2.  The Veteran filed to reopen his previously denied claim for service connection for a right knee disability on March 31, 2008, more than one year after his separation from service.  Service connection subsequently was granted, effective March 31, 2008.

3.  There is no competent evidence of record that the Veteran's right knee disability was related to his period of service that is dated prior to March 31, 2008, and subsequent to the Veteran's separation from service.  

4.  There was no informal or formal claim, or written intent to file a claim, for service connection for a right knee disability dated after the June 1991 denial and prior to the March 31, 2008, claim.   


CONCLUSION OF LAW

The criteria for an effective date earlier than March 31, 2008, for the award of service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 12 Vet. App. 413 (1999).    

The Veteran filed his initial claim for service connection for a right knee disability in March 1991, within one year after his separation from active service in April 1990.  The effective date for the grant of service connection based on an original claim is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  38 C.F.R. § 3.400(b) (2010).  However, service connection is only granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for arthritis will be rebuttably presumed if manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service medical records show that the Veteran received treatment for right knee sprain in September 1986 and a right knee injury in July 1987 after he slipped in the shower.  At a May 1991 VA examination, the Veteran was found to have decreased range of motion of the right knee and was diagnosed with arthritis of the right knee.  However, x-rays of the right knee were normal and revealed no arthritis.  Service connection for a right knee disability was denied by a June 1991 rating decision because the in-service right knee complaints were found to be acute and transitory and not related to the Veteran's current right knee problems.  Moreover, no specific pathology was objectively demonstrated to account for the limitation of motion reported of the right knee at the May 1991 VA examination.  The Board also notes that presumptive service connection for right knee arthritis would not have been warranted at that time because the finding of right knee arthritis on VA examination was made 13 months following the Veteran's active service.  Additionally, as there was no x-ray evidence of arthritis at the May 1991 VA examination, the Veteran's right knee arthritis had not been manifest to a compensable degree at that time because the range of motion was not a compensable level.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).  The Veteran did not appeal the June 1991 decision, nor has he alleged CUE with respect to that decision.  The June 1991 decision is therefore final.  

The Veteran filed a claim to reopen his previously denied claim for service connection for a right knee disability on March 31, 2008, more than one year after his separation from active service in April 1990.  Where a claim has been filed more than one year after the date of separation from service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) (2010).  The effective date of service connection where a claim is reopened and allowed after a final denial is the date of the receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) (2010).  Here, the record shows that a July 2008 VA examination found that the Veteran's right knee disability was related to his period of service.  Thus, the later date is the date the evidence demonstrates that entitlement existed.  In this case, however, service connection has been established as of March 31, 2008, the date the claim for service connection was received.  The Board can find no basis to assign an earlier effective date.

The medical evidence shows that the Veteran's right knee disability had its onset during service.  However, there was no evidence that the Veteran's then-current right knee problems were related to his period of service at the time of his March 1991 claim for service connection for a right knee disability.  His right knee disability was not found to be related to service until July 2008, after the March 1991 claim had been denied by a final decision.  Although the date that entitlement arose is the later date in this case, the date that served as a basis for the award of service connection was the date of receipt of the Veteran's application to reopen his claim.  There is no legal entitlement to an earlier effective date.

Furthermore, with regard to whether any informal or formal claim, or written intent to file an application to reopen the Veteran's previously denied claim for service connection for a right knee disability, was filed after the June 1991 denial and prior to the March 31, 2008, application to reopen, the Board finds no evidence of there being such a claim.  After the June 1991 decision denying claim for service connection, it was not until March 31, 2008, that the Veteran submitted a statement again alleging entitlement to service connection for a right knee disability.  Thus, the Board finds that in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's application to reopen his claim for service connection on March 31, 2008.  There is no legal entitlement to an earlier effective date for a right knee disability.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date, and the claim must be denied.

With respect to the claim for an earlier effective date, once a claim is granted, it is substantiated, and additional notice is not required.  Thus, any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the notice and duty to assist provisions of the law.


ORDER

An effective date earlier than March 31, 2008, for the grant of service connection for a right knee disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


